Title: From David Humphreys to Henry Knox, 14 August 1783
From: Humphreys, David
To: Knox, Henry


                        
                            
                            Sir
                            Head Quarters Augst 14th 1783.
                        
                        His Excellency the Commander in Chief desires that such Men as are acquainted with the repairs of Boats may
                            be employed under the Quarter Master’s direction, in repairing those Batteaux which will be fit for service on the Western
                            Waters. Those Boats will be wanted to proceed to Albany as soon as possible. I have the honour to be &c.
                        
                            D: Humphrys A.D.C.
                        
                    